DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been presented for examination.
Claims 1-20 are rejected.

Priority
The following claimed benefit is acknowledged: The instant application filed 11/20/2018, claims priority from FOR application GB1720454.5 filed 12/8/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/20/2018 and 1/27/2020 have been considered by the examiner.

Double Patenting
Claims 1-2, 4, 13-14, 16, and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6, 9, 11, 16, and 18-20 of copending Application No. 16/204,744 in view of Koebler et al (US2011/0313647). 



Instant Application:
16/196,850
Co-Pending Application:
16/204,744
Secondary Reference:
US2011/0313647
Claim 1: An apparatus for determining a predicted energy usage of a vehicle, the apparatus comprising: 





an input configured to receive sensor data associated with a plurality of locations of a first vehicle; and 




a processor configured to determine a predicted energy usage of a second vehicle based on the received sensor data, a force balance model, and at least one predetermined parameter of the second vehicle.
An apparatus for determining one or more operating factors of a second vehicle based on sensor data received relating to a plurality of journeys taken in a first vehicle, the apparatus comprising: 

an input configured to receive the sensor data relating to the plurality of journeys taken in the first vehicle, the sensor data being obtained by a user device present within the first vehicle during the plurality of journeys; and 

a processor configured to: 
determine a predicted energy consumption of a second vehicle for each of a plurality of journeys undertaken by the first vehicle using the received sensor data; 

determine a predicted routine energy consumption profile of the second vehicle from the predicted energy consumption for each of the plurality of journeys; and 

generate an output for conveying the one or more operating factors indicative of a charging requirement for the second vehicle to a user, wherein the output is based on the predicted routine energy consumption profile.
 parameter of the second vehicle”. However modifying the co-pending application with Koebler teaches the above limitation. Koebler discloses "External information may be used to determine forces acting on the vehicle 

Claim 2: wherein the sensor data comprises data relating to locations of the first vehicle during each of the plurality of journeys.

Claim 4: wherein the second vehicle is an electric vehicle.
Claim 2: wherein the second vehicle is an electric vehicle.

Claim 13: Similar as claim 1 above
Claim 9: Similar as claim 1 above
Similar as claim 1 above
Claim 14: wherein the sensor data comprises a plurality of data points corresponding to a plurality of locations along a route taken by the first vehicle, the plurality of data points defining a plurality of route segments.
Claim 11: wherein the sensor data comprises data relating to locations of the first vehicle during each of the plurality of journeys.

Claim 16: wherein determining a predicted energy usage of a second determining a predicted auxiliary energy usage for maintaining an energy storage means of the second vehicle at a predetermined temperature, or for increasing or decreasing the temperature of an energy storage means of the second vehicle to the predetermined temperature; and predicting the energy usage of the second vehicle based on the determined predicted auxiliary energy usage.
predicted auxiliary energy usage for maintaining the temperature of the energy storage means at a predetermined temperature, or for either or both heating and cooling the energy storage means of the second vehicle to the predetermined temperature, and wherein the method further comprises including the determined predicted auxiliary energy usage in the predicted energy consumption of the second vehicle.

Claim 18: A computer program product comprising 


Claim 19: A mobile computing device having stored thereon the computer program product of claim 18.
Claim 19: A mobile computing device having stored thereon the computer program product of claim 18.

Claim 20: A non-transitory computer-readable storage medium comprising instructions that, when executed by a computer, cause the computer to perform the method of claim 13.
Claim 20: A non-transitory computer-readable medium comprising instructions which, when executed by a computer, cause the computer to perform the method of claim 9.



This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
Claim 18 recites a computer program product comprising instructions which is directed to software per se. Examiner notes that although the claim recites a computer, it is not positively recited (the claims do not explicitly recite the program executing by a computer). Further, there is no embodiment from which the instructions is stored (for example, memory of a computer). Thus, claim 18 is directed to software per se.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim(s) 1-12 are apparatus claims directed to predicted energy usage of a vehicle. Claim(s) 13-20 are method claims directed to predicted energy usage of a vehicle. 

Regarding independent claim 1
Step 2A – Prong One
The claim(s) recite(s) determine a predicted energy usage of a second vehicle based on the received sensor data, a force balance model, and at least one predetermined parameter of the second vehicle which are considered to be mathematical steps and/or mental steps. The limitations of determine a predicted energy usage as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation as 
Step 2A – Prong Two (Integration into Practical Application)
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – processor and input. The computer components mentioned above are recited in a high level of generality (i.e., as a generic processor performing a generic computer function) and merely amounts to no more than data collection such that it amounts to no more than mere instructions to apply the exception using a generic computer component and insignificant extra solution activity (i.e., “receive sensor data associated with a plurality of locations of a first vehicle” [See MPEP 2106.05 (insignificant pre-solution activity)]). The additional element amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application 
Step 2B (Inventive Concept)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than mere instructions to apply the exception. Acquiring/obtaining data are insignificant extra-solution activity. Mere instructions to apply the exception using a generic computer component and extra solution activity cannot provide an inventive concept. The claim is not patent eligible.

 Dependent claims 2-12 are further drawn to mathematical steps which are used to further define the collision simulation. Such limitations include, for example, calculate motion parameter for each route segment (Claim 7: Math), determine predicted energy usage for entire route segment and route (Claim 8: Math), force balance model comprises estimate of forces (Claim 9: Math), a force acting on the vehicle is at least force due to acceleration, drag force, rolling force, or inertial force (Claim 10: Math), the parameter is one of mass, cross-sectional area, drag coefficient, rolling coefficient, prime mover efficiency, or energy system efficiency (Claim 11: Math), and determine predicted auxiliary energy usage (Claim 12: Math) which are mathematical steps. These limitations further define the steps for predicting energy usage of a vehicle and are considered to be drawn to the abstract idea without adding significantly more. The sensor data comprising locations of route (the sensor data is insignificant extra-solution activity), Claim 3: sensor data is from a mobile computing device (the mobile device is a generic computer and recited in a high level of generality), Claim 4: vehicle is an electric vehicle (field of use and technology environment, generally linking the use of a judicial exception to a particular technological environment), Claim 5: processor on an external server (generic computer component recited in a high level of generality), and Claim 6: sensor data relating to altitude (the sensor data is insignificant extra-solution activity). The above additional elements amount to no more than mere instructions to apply the exception. Acquiring/obtaining sensor data are insignificant extra-solution activity. Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application Mere instructions to apply the exception using a generic computer component and extra solution activity cannot provide an inventive concept. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology.

Claims 13-20 recite similar limitations as claims 1-12. All the limitations contained in claims 13-20 are also contained in claims 1-13. Therefore, claims 13-20 are rejected similarly.

Claims 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites “determine a predicted energy usage” in line 5 of the claim. It is unclear if this is a new limitation or referring back to the same predicted energy usage of the preamble. Further clarification is required. Independent claim 13 recite similar limitations and are rejected similarly.

Claim 6 recites “the vehicle” in line 2 of the claim. It is unclear as to what the vehicle is referring to since a first vehicle and second vehicle have been previous established. Further clarification is required.

Claim 7 recites “each route segment” in line 2 and 5 of the claim. It is unclear as to what route segment is being referred to. Examiner suggests amending the claims to recite, for example, “each route segment of the plurality of route segments”. 

Claim 8 recites “a predicted energy usage” in line 2 and 5, “a force balance model” in line 3, and “at least one predetermined parameter” in line 4 of the claim. It is unclear if these limitations are newly established or if they are referring back to the already established limitations in the previous claims. For example, a force balance model has already been established in claim 1, and is unclear if these are the same or different models. Further clarification is required.

Claim 6 recites “the journey” in line 6 of the claim. There is insufficient antecedent basis for the above limitation. No previous limitation of a journey has been established. Further clarification is required.

Examiner’s Note: Limitations such as “for maintaining an energy storage means of the second vehicle at a predetermined temperature, or for increasing or decreasing the temperature of an energy storage means…” in claims 12 and 16 are merely interpreted as intended use.

Claims not specifically mentioned are rejected by virtue of dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-11, 13-15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tarnowsky et al (U.S. Patent Application Publication 2011/0238257 "Tarnowsky") in view of Koebler et al (U.S. Patent Application Publication 2011/0313647 “Koebler”).

Regarding claim 1, Tarnowsky teaches An apparatus for determining a predicted energy usage of a vehicle (See Fig.1; "FIG. 1 is a schematic illustration of a system for projecting or estimating energy  consumption rates of a given driver in a prospective vehicle" [0010]), the apparatus comprising: 
an input configured to receive sensor data associated with a plurality of locations of a first vehicle ("CPU 30 is configured to generate data in response to a set of signals or sensory data 34A, 34B, 34C from a corresponding set of sensors (S) 32A, 32B, 32C, and for transmitting the statistical information 22 to the telematics unit 14 if so configured. The number and type of sensors may vary from the embodiment shown." [0017]; "Still referring to FIG. 1, sensors 32A, 32B, 32C, collectively referred to herein as sensors 32 for simplicity, collect vehicle performance values describing a driver's unique driving behavior. Data from sensors 32 may include, but is not limited to, ; and
a processor configured to determine a predicted energy usage of a second vehicle based on the received sensor data ("The statistical information is then correlated with a vehicle specification describing a performance capability of the second vehicle, and a message is transmitted, e.g., to the driver, another potential vehicle operator, a salesperson, etc., that includes the projected vehicle energy consumption information for the second vehicle." [0006]; See Fig.2; The statistical information is based on sensor data)… 
Although Tarnowsky teaches predicting energy usage, it does not appear to explicitly disclose doing so with a force model and a predetermined parameter of a second vehicle. However, Koebler teaches a force balance model ("External information may be used to determine forces acting on the vehicle (e.g., drag, wind resistance, tire resistance, etc.)" [0043]; See also 0099-0101 which disclose calculations for force), and at least one predetermined parameter of the second vehicle ("m is the mass of the car" [0100]; Table below [0093] discloses mass of vehicle/driver as 4000kg and rolling resistance coefficients; "Motor efficiency data may be obtainable .
Tarnowsky and Koebler are analogous art because they are from the same field of endeavor of vehicle energy usage. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Tarnowksy with the force and vehicle parameter by Koebler. One of ordinary skill in the art would have been motivated to make this modification since “More accurate and precise control of fuel consumption is one of the best ways to improve the energy efficiency of most cars. In particular, accurate control of fuel consumption may optimize the energy efficiency of a car” (Koebler, [0003]).

Regarding claim 2, Koebler further teaches wherein the sensor data comprises a plurality of data points corresponding to a plurality of locations along a route taken by the first vehicle, the plurality of data points defining a plurality of route segments ("The step of calculating an applied power may include determining a route, segmenting the route into one or more segment (or intermediate) destinations… the applied power may be calculated at each point (e.g., every segment, or points within a segment) as the vehicle is driven." [0022]; See Fig 1a and 1b).


Regarding claim 4, Tarnowsky further teaches wherein the second vehicle is an electric vehicle ("For example, a driver of vehicle 11, e.g., a conventional sedan, truck, cross-over, or sport utility vehicle, may wish to know, based on that driver's unique driving behavior as statistically modeled by the controller 12, the relative benefit of driving prospective or second vehicle llA, e.g., a conventional vehicle, a Battery Electric Vehicle (BEV), a Plug-in Hybrid Electric Vehicle (PHEV), or an Extended-Range Electric Vehicle (EREV)." [0013]).

Regarding claim 5, Tarnowsky further teaches wherein the processor is comprised on an external server ("the controller 12 transmits the statistical information 22 to the remote station 18 via the telematics unit 14, with archiving occurring in the remote station, e.g., in a server 52 or other device having tangible memory. Such a server 52 may be configured as a digital computer that is substantially the same in form as the controller 12 described above, i.e., having a CPU, RAM, ROM, EEPROM, etc." [0027]).

Regarding claim 6, Koebler further teaches wherein the sensor data comprises information relating to an altitude of the vehicle at each data point ("the route may be split into five segments of 5 km each with the following altitudes measured at the end of each segment: 0 (beginning of segment 1), 200 m (end of 1), 100 m (end of 2), 400 m (end of 3), 100 m (end of 4), 0 (end of 5)" [0094]; "the elevation of the vehicle" [0014]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Tarnwoksy with the altitude by Koebler. One of ordinary skill in the art would have been motivated to make this modification in order “determine an applied power for the vehicle engine based on information about the external environment of the vehicle” (Koebler, [0014]).

Regarding claim 7, Koebler further teaches wherein the processor is configured to calculate a motion parameter of the first vehicle for each route segment from the received sensor data ("For example, the predicted or actual route may be segmented, and an array of probable optimal speeds may be identified from the historical route information for each segment." [0111]), wherein the calculated motion parameter comprises at least one of the following: a distance travelled by the first vehicle; a speed of the first vehicle ("we can then calculate the amount of energy required to drive at a constant 100 kph speed for the entire route, as well as for 16 other combinations of the speeds 95 kph (26.39 mps), 100kph (27.78 mps), and 105 kph (29.17 mps). In practice, this simulation may be run for hundreds or even thousands of combinations of speeds which may be tested to find the optimal speed to drive each ; an acceleration of the first vehicle; and a slope of each route segment ("the current slope/grade of the route, the predicted slope/grade of the next segments (or upcoming segments) of the route," [0014]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Tarnwoksy with the motion parameter by Koebler. One of ordinary skill in the art would have been motivated to make this modification since “More accurate and precise control of fuel consumption is one of the best ways to improve the energy efficiency of most cars. In particular, accurate control of fuel consumption may optimize the energy efficiency of a car” (Koebler, [0003]).

Regarding claim 8, Koebler further teaches determine a predicted energy usage of the second vehicle for each route segment based on a force balance model, the calculated motion parameter, and at least one predetermined parameter of the second vehicle ("The power required by the vehicle to travel along a route, or a segment of the route, may be estimated or calculated, and this calculation may be used to determine a calculated speed for the vehicle so that the power usage is optimized or minimized. Such calculations of power requirements at different speeds typically use information inputs from the vehicle, the user, and the environment over the route from the initial position to a destination (e.g., a final destination or an intermediate destination). Any appropriate information input may be used." [0090]; Table below [0093] shows mass of vehicle as well as parameters regarding rolling resistance; The ; and determine a predicted energy usage of the second vehicle for the entire route taken by the first vehicle based on the predicted energy usage of the second vehicle for each route segment ("The power required by the vehicle to travel along a route, or a segment of the route, may be estimated or calculated, and this calculation may be used to determine a calculated speed for the vehicle so that the power usage is optimized or minimized." [0090]; Table below [0096] shows the energy values for 17 iterations for all 5 segments.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Tarnwoksy with the energy usage for each route segment by Koebler. One of ordinary skill in the art would have been motivated to make this modification since “More accurate and precise control of fuel consumption is one of the best ways to improve the energy efficiency of most cars. In particular, accurate control of fuel consumption may optimize the energy efficiency of a car” (Koebler, [0003]).

Regarding claim 9, Koebler further teaches wherein the force balance model comprises an estimate of a force provided by either or both of a prime mover of the second vehicle and a braking force acting on the second vehicle for each route segment ("The force due to the acceleration of the car is ma (the mass of the car times the acceleration over the segment, assuming linear acceleration for the segment)" , wherein the estimate of the force provided by either or both of the prime mover and the braking force is determined by summing at least one predicted force acting on the second vehicle (The equation in [0097] for E, total energy, utilizes force calculations for each segment; See Fig.4b step 423 "calculate energy due to aerodynamic drag, rolling resistance, potential energy, change due to road gradient, and acceleration"; "the drag force due to rolling resistance of the vehicle" [0015]; "External information may be used to determine forces acting on the vehicle (e.g., drag, wind resistance, tire resistance, etc.)" [0043]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Tarnwoksy with the force calculation by Koebler. One of ordinary skill in the art would have been motivated to make this modification since “More accurate and precise control of fuel consumption is one of the best ways to improve the energy efficiency of most cars. In particular, accurate control of fuel consumption may optimize the energy efficiency of a car” (Koebler, [0003]).

Regarding claim 10, Koebler further teaches wherein the at least one predicted force acting on the second vehicle comprises at least one of the following: a force due to acceleration of the second vehicle ("The force due to the acceleration of the car is ma (the mass of the car times the acceleration over the segment, assuming linear acceleration for the segment)." [0101]); a drag force ("the drag force due to rolling resistance of the vehicle" [0015]; "External information may be used to determine ; a rolling force; and an inertial force.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Tarnwoksy with the force calculation by Koebler. One of ordinary skill in the art would have been motivated to make this modification since “More accurate and precise control of fuel consumption is one of the best ways to improve the energy efficiency of most cars. In particular, accurate control of fuel consumption may optimize the energy efficiency of a car” (Koebler, [0003]).

Regarding claim 11, Koebler further teaches wherein the at least one predetermined parameter of the second vehicle comprises at least one of the following: a mass of the second vehicle (Table below [0093] shows mass of vehicle/human of 4000kg; "m is the mass of the car" [0100]); a cross-sectional area of the second vehicle; a drag coefficient of the second vehicle ("Examples of drag coefficients are also readily available" [0061]); a rolling coefficient of the second vehicle; an efficiency of the prime mover of the second vehicle; and an efficiency of an energy recovery system of the second vehicle.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Tarnwoksy with the vehicle parameter by Koebler. One of ordinary skill in the art would have been motivated to make this modification since “More accurate and precise control of fuel consumption is one of the best ways to improve the energy efficiency of most cars. In 

Claims 13-14 recite method claims corresponding with system claims 1-2, and have similar subject matter. Therefore, claims 13-14 are rejected similarly as claims 1-2.
Regarding claim 15, Koebler further teaches determining route parameters for a route taken by a first vehicle, the route parameters comprising at least the start and end locations of the route taken ("a route is determined 201 from the starting position and an actual or estimated ending position, the route is segmented 203 into one or more segments" [0065]; See also Fig.1a and 1b); and calculating a motion parameter for each route segment from the received sensor data ("For example, the predicted or actual route may be segmented, and an array of probable optimal speeds may be identified from the historical route information for each segment." [0111]), the motion parameter comprising at least one of the following: a distance travelled by the first vehicle; a speed of the first vehicle ("we can then calculate the amount of energy required to drive at a constant 100 kph speed for the entire route, as well as for 16 other combinations of the speeds 95 kph (26.39 mps), 100kph (27.78 mps), and 105 kph (29.17 mps). In practice, this simulation may be run for hundreds or even thousands of combinations of speeds which may be tested to find the optimal speed to drive each segment. It is assumed that we enter the first segment traveling 100 kph (27.78 mps)." [0095]; See also table below [0096]); an acceleration of the first vehicle; and a slope of each route segment ("the current slope/grade of the route, the predicted slope/grade of the next segments (or upcoming segments) of the route," [0014]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Tarnwoksy with the motion parameter by Koebler. One of ordinary skill in the art would have been motivated to make this modification since “More accurate and precise control of fuel consumption is one of the best ways to improve the energy efficiency of most cars. In particular, accurate control of fuel consumption may optimize the energy efficiency of a car” (Koebler, [0003]).

Regarding claim 18, Tarnowksy further teaches A computer program product comprising instructions that, when executed on a computer ("The controller 12 may be configured as a digital computer generally comprising a microprocessor or central processing unit 30, read only memory (ROM), random access memory (RAM), electrically-erasable programmable read only memory (EEPROM), high-speed clock, analog-to-digital (AID) and digital-to-analog (D/A) circuitry, and input/output circuitry and devices (I/O), as well as appropriate signal conditioning and buffer circuitry. Any algorithms resident in the controller 12 or accessible thereby, including algorithm 100A as described below with reference to FIG. 2, can be stored and executed to provide the respective functionality." [0016]), perform the method of claim 13 (See rejection of claim 13 above).

Regarding claim 20, Tarnowksy further teaches A non-transitory computer-readable storage medium comprising instructions that, when executed by a computer ("The controller 12 may be configured as a digital computer generally comprising a microprocessor or central processing unit 30, read only memory (ROM), random access memory (RAM), electrically-erasable programmable read only memory (EEPROM), high-speed clock, analog-to-digital (AID) and digital-to-analog (D/A) circuitry, and input/output circuitry and devices (I/O), as well as appropriate signal conditioning and buffer circuitry. Any algorithms resident in the controller 12 or accessible thereby, including algorithm 100A as described below with reference to FIG. 2, can be stored and executed to provide the respective functionality." [0016]), cause the computer to perform the method of claim 13 (See rejection of claim 1 above).

Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tarnowsky et al (U.S. Patent Application Publication 2011/0238257 "Tarnowsky") in view of Koebler et al (U.S. Patent Application Publication 2011/0313647 “Koebler”) as applied to claim 1 above, and in further view of Stankoulov et al (U.S. Patent Application Publication 2014/0278038 “Stanjoulov”).

Regarding claim 3, the combination of Tarnowsky and Koebler teach all the limitation of claim 1 (from which claim 3 depends upon). The combination does not appear to explicitly disclose that the sensor data is from a mobile computing device separate from the vehicle. However, Stanjoulov teaches wherein the sensor data comprises data from a mobile computing device separate from and present within the first vehicle ("The positioning sensors may be available on the vehicle through a vehicle bus (e.g., CAN, MOST, etc.), or those available on the infotainment unit, or even the sensors from the user's smartphone if the application is used in the car." [0179]).
Tarnowsky, Koebler, and Stankoulov are analogous art because they are from the same field of endeavor of vehicle energy usage. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Tarnwoksy and Koebler with mobile device by Stankoulov. One of ordinary skill in the art would have been motivated to make this modification collect data from a device and since computer systems can be implemented using mobile devices (Stankoulov, [0325]).

Regarding claim 19, Stankoulov further teaches A mobile computing device having stored thereon the computer program product ("Computer system 3700 may be implemented using various appropriate devices. For instance, the computer system may be implemented using one or more personal computers (PC), servers, mobile devices (e.g., a Smartphone), tablet devices, and/or any other appropriate devices. The various devices may work alone (e.g., the computer system may be implemented as a single PC) or in conjunction (e.g., some components of the computer system may be provided by a mobile device while other components are provided by a tablet device)." [0325]; "Computer system 3700 may use a removable storage device and/or a remote storage device as the permanent storage device. System memory 3715 may be a volatile read and-write memory, such as a random access memory (RAM). The system memory may store some of the instructions and data that the processor uses at runtime.  of claim 18 (See rejection of claim 18 above).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Tarnwoksy and Koebler with mobile device by Stankoulov. One of ordinary skill in the art would have been motivated to make this modification since computer systems can be implemented using mobile devices (Stankoulov, [0325]).

Claims 12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tarnowsky et al (U.S. Patent Application Publication 2011/0238257 "Tarnowsky") in view of Koebler et al (U.S. Patent Application Publication 2011/0313647 “Koebler”) as applied to claim 1 above, and in further view of Wang (“Battery electric vehicle energy consumption modelling, testing and prediction: a practical case study” [NPL, See PTO-892] “Wang”).

Regarding claim 12, the combination of Tarnowsky and Koebler teach all the limitation of claim 1 (from which claim 12 depends upon). Although the above combination discloses energy usage, they do not appear to explicitly disclose auxiliary energy. However, Wang teaches wherein the processor is configured to determine a predicted auxiliary energy usage for maintaining an energy storage means of the second vehicle (See Fig. 3.19; "The high voltage from the battery is converted with a DC/DC converter to 12 V to supply the auxiliary system. The actual power at a predetermined temperature (“An Elithion battery management system (BMS) is used to monitor the voltage, current, temperature and state of charge of individual cells. It can also perform some pack balancing by dissipating energy from the cells with highest charge.” [Pg.15, , 
Tarnowsky, Koebler, and Wang are analogous art because they are from the same field of endeavor of vehicle energy usage. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Tarnwoksy and Koebler with auxiliary energy by Wang. One of ordinary skill in the art would have been motivated to make this modification since “Precisely modelling the energy consumption of BEVs is important, since it is strongly influenced by a large number of factors, such as vehicle loads, auxiliary system usage, weather condition, driving style and traffic situation” (Wang, [Pg.7, Sec 7.1]).

Regarding claim 16, Wang further teaches determining a predicted auxiliary energy usage for maintaining an energy storage means of the second vehicle (See Fig. 3.19; "The high voltage from the battery is converted with a DC/DC converter  at a predetermined temperature (“An Elithion battery management system (BMS) is used to monitor the voltage, current, temperature and state of charge of individual cells. It can also perform some pack , ("Apart from the driving speed, the vehicle mass, tyre rolling resistance coefficient, auxiliary system usage and road slope are the most important factors that can influence the vehicle energy consumption." [Pg.93, Sec 6.3.1]; Equation 7.4 shows the energy consumption which is based on Paux (power from auxiliaries); See also Fig.7.3). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Tarnwoksy and Koebler with auxiliary energy by Wang. One of ordinary skill in the art would have been motivated to make this modification since “Precisely modelling the energy consumption of BEVs is important, since it is strongly influenced by a large number of factors, such 

Regarding claim 17, Wang further teaches receiving a temperature associated with the location of the vehicle ("An energy consumption model considering the influence of ambient temperature and road surface dependent rolling resistance is built, which can calculate the energy consumption with an error smaller than 5% under different circumstances based on measured driving speed profiles" [Pg.9, Sec 1.3]); determining an auxiliary energy usage rate based on the received temperature (Fig 3.21 shows the increase of battery temperature in driving tests; Fig 5.5 shows the relationship between energy consumption and ambient temperature; "While some vehicle parameters may change from trip to trip, such as vehicle mass, rolling resistance coefficient and auxiliary system usage, which can influence the energy consumption of a BEV. The weather condition, including ambient temperature, wind speed and direction can also influence the vehicle energy consumption. A physical model makes the identification of the influence of vehicle characteristics and weather on the energy consumption more clear." [Pg.25, Sec 3.1]; "An Elithion battery management system (BMS) is used to monitor the voltage, current, temperature and state of charge of individual cells." [Pg.16, Sec 2.2.2]); determining a duration of the journey (Fig. 3.3 shows the distance and energy consumption results); and determining the predicted auxiliary energy usage for the journey based on the auxiliary energy usage rate and the duration of journey ("One rural driving test will be used to illustrate how to calculate the energy consumption. The test was done in Eindhoven . 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Tarnwoksy and Koebler with auxiliary energy by Wang. One of ordinary skill in the art would have been motivated to make this modification since “Precisely modelling the energy consumption of BEVs is important, since it is strongly influenced by a large number of factors, such as vehicle loads, auxiliary system usage, weather condition, driving style and traffic situation” (Wang, [Pg.7, Sec 7.1]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cedric et al [NPL] – Energy consumption prediction for electric vehicle based om real world data
Stevens et al (US2011/0270486) – System, method, and computer program for simulating vehicle energy use
Tagawa et al (US20150151638) – energy estimation device for vehicle

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAJ AYOUB whose telephone number is (571)-272-0838.  The examiner can normally be reached on M-F: 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMINI SHAH can be reached on (571)-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FARAJ AYOUB/Examiner, Art Unit 2127                                                                                                                                                                                                        
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127